DAUKSCH, Judge,
concurring specially:
This is a proper class action case because the common question concerning entitlement to golf privilege runs throughout and affects every member of the class. Although there are questions collateral to the main issue, which questions are, in some cases, unique to each member of the class, there is one common issue which can be resolved for all members of the class. Frankel et al. v. City of Miami Beach, 340 So.2d 463 (Fla.1976) gave me the most guidance in reaching my decision. In fact, without it I might have come to a contrary decision.